Weaver, J.
The petition declares upon an account for liquors alleged to have been sold to the defendant in the state of Minnesota. In addition to a general denial, the defendant pleads: First, that the sale of liquors, or a large part thereof, for which payment is claimed, were sold to defendant on.Sunday; and, second, that all of said liquors were sold to plaintiff with the intent and for the purpose, that they should, be re-sold in this state, contrary to the statutes in such case made and provided.
1. Sunday con-Son.1’ ra" ca I. The evidence discloses that plaintiff company is a wholesale liquor dealer at St. Paul, Minn., and that on Sunday, June 14, 1903, its traveling salesman called upon defendant at his residence at Dyersville, Iowa, and then and there took his order for a quantity of liquors, with which defendant proposed to stock a saloon at Strawberry Point, Iowa. The liquors thus ordered were thereafter shipped to and received by the defendant, and the priee thereof is a part of the account on which this suit is brought. That an executory contract of sale made on Sunday will not be enforced by the courts of this state is too well known and established to require citation of authorities, but it is also the settled rule in this and *222many other states that, where the parties to an executory Sunday contract thereafter unite in recognizing its obligation by making and acepting a delivery of the property on a subsequent secular day, they are held to have ratified the agreement, and it may be enforced, according to its terms, to the same extent as if the negotiations had been begun and completed on the day of the delivery. McKinnis v. Estes, 81 Iowa, 749; Bell v. Mahin, 69 Iowa, 408; Russell v. Murdock, 79 Iowa, 104; Kowntz v. Price, 40 Miss. 341; Rosenblatt v. Townsley, 73 Mo. 536; Merrill v. Downs, 41 N. H. 72; Hopkins v. Stefan, 77 Wis. 45 (45 N. W. 676); Foreman v. Ahl, 55 Pa. 325. In the case at bar, while the goods were ordered on Sunday, they were not delivered and accepted until a later day, and the court correctly ruled that the sale could not be avoided as having been made in violation of the Sunday law.
2. intoxicating fnforefgnsale state: II. It may be conceded that, had the sale of the liquors for the payment for which this action is brought been made in Iowa, the second special defense pleaded would be insurmountable. It is shown, however, without dispute, that the order given by defendant was plaintiff a dealer in Minnesota, from which place the goods were to be shipped into this state. It is also shown without dispute that the authority of the traveling agent or salesman went no farther than to take and transmit such orders subject to the approval of his employer, and that such was the order sent in on behalf of the defendant. This was not a violation of the law of Iowa, and the indebtedness thus contracted by the defendant is enforceable in our courts, because the contract of sale is held to have been made in Minnesota, where it first became effective by the plaintiff’s approval of the defendant’s order. Sachs v. Garner, 111 Iowa, 424; Gross v. Feehan, 110 Iowa, 163; Wind v. Iler, 93 Iowa, 316.
*2233. Presumption LAws:S0righ°Nto rdycm. *222The defendant seeks to avoid this point in argument, *223by citing the rule that, in the absence of evidence to the contrary, this court will assume that the laws of Minnesota as we must therefore 'treat the contract as invalid in Minnesota as well as in Iowa; but defendant, in this count of his answer, pleads and relies solely upon the Iowa statute, and under the issue thus presented we are not at liberty to consider the effect of the presumption, if any there be, as to the statutes of another state. Besides, there was evidence that the sale in Minnesota was not unlawful.
The judgment of the district court is correct, and it is affirmed.